            Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 1 of 41
         Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45

  UNITED STATES DISTRICT COURT                                       USDC SDNY
  SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
  ------------------------------- X                                  ELECTRONICALLY FILED
  PILKINGTON NORTH AMERICA, INC., :                                  DOC #: _________________
                                                             :       DATE FILED: 05/18/2020
UNITED STATES DISTRICT                COURT
                             Plaintiff,                      :
SOUTHERN DISTRICT OF NEW YORK                                :
-----------------------------------------------------------x
           -against-                                         :
In re FANNIE MAE 2008 SECURITIES                            ::         No.   187831
                                                                        08 Civ.   Civ.  8152 (JFK)
                                                                                     (PAC)
LITIGATION                                                 ::               OPINION
                                                                        09 MD          & ORDER
                                                                                2013 (PAC)
  MITSUI SUMITOMO INSURANCE CO.
  OF AMERICA and AON RISK                                  ::
  SERVICES CENTRAL, INC.,                                  ::          OPINION & ORDER
-----------------------------------------------------------x:
                             Defendants.                     :
  ------------------------------- X
 APPEARANCES
HONORABLE PAUL A. CROTTY, United States District Judge:
    FOR PLAINTIFF PILKINGTON NORTH AMERICA, INC.:
         Seth A. Tucker, Bethany Theriot, 1 Bruno Campos, Rachel
         Snidow, P. Benjamin BACKGROUND
                             Duke, COVINGTON & BURLING LLP

  FOR The   early yearsMITSUI
        DEFENDANT       of this decade  saw a boom
                                    SUMITOMO         in home financing
                                                 INSURANCE      COMPANYwhich
                                                                           OFwas fueled, among
                                                                              AMERICA:
          Brian E. O’Donnell, Maura C. Smith, Brooks H. Leonard,
other things, by low
          RIKER      interest rates
                   DANZIG           and laxHYLAND
                              SCHERER       credit conditions. New lending
                                                      & PERRETTI     LLP instruments, such as
subprime  mortgages (high
  FOR DEFENDANT       AONcredit
                           RISK riskSERVICES
                                     loans) and Alt-A  mortgages
                                                  CENTRAL,        (low-documentation loans)
                                                               INC.:
          Robert B. Ellis, Lauren Casazza, Rana B. Dawson, Michael S.
kept the boom going.
          Biehl,      Borrowers &played
                  KIRKLAND              a role
                                    ELLIS      too; they took on unmanageable risks on the
                                             LLP
assumption
  JOHN F.that the marketUnited
           KEENAN,       would continue
                                 States to rise and that refinancing
                                            District      Judge: options would always be

available Before
          in the future.
                     theLending
                         Courtdiscipline was lacking
                                are motions       byinDefendants
                                                       the system. Mortgage
                                                                     Mitsui originators
                                                                               Sumitomo did

not hold these high-risk
 Insurance       Company mortgage loans. Rather
                             of America         than carryatheNew
                                            (“MSI”),           risingYork
                                                                      risk oninsurance
                                                                              their books, the

originators
  company,  soldand
                 their Aon
                       loans Risk
                             into theServices
                                     secondary mortgage
                                                Central,market,
                                                            Inc.often(“Aon”),
                                                                      as securitizedan
                                                                                     packages

known as mortgage-backed
 Illinois    insurancesecurities
                         broker, (“MBSs”). MBS markets
                                    to dismiss   the grew  almostComplaint
                                                       Amended   exponentially.

        ButAC”)
    (“the   then the housingby
                   filed     bubble burst. In 2006,
                               Plaintiff            the demandNorth
                                               Pilkington      for housing dropped abruptly
                                                                       America,     Inc.

and home prices began to afall.
  (“Pilkington”),               In light of the
                             Delaware           changing housing market,
                                            manufacturer.                banks modified
                                                                 On October             their
                                                                                 30, 2019,

lending practicesgranted
  the Court       and becamein
                             unwilling
                               part to  refinance
                                       and  deniedhomein
                                                       mortgages without refinancing.
                                                         part similar       motions by

    MSI and Aon to dismiss Pilkington’s claims against them pursuant
1
 Unless otherwise indicated, all references cited as “(¶ _)” or to the “Complaint” are to the Amended Complaint,
dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
                                                              1
                                                          1
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 2 of 41



to Rules 12(b)(6) and 9(b) of the Federal Rules of Civil

Procedure. See Pilkington N. Am., Inc. v. Mitsui Sumitomo Ins.

Co. of Am., 420 F. Supp. 3d 123, 130 (S.D.N.Y. 2019).         The

October 30, 2019 Opinion & Order (“the MTD Order”) allowed

Pilkington the opportunity to replead its fraud claims with the

particularity required under Rule 9(b).       Jurisdiction is based

on diversity of citizenship pursuant to 28 U.S.C. § 1332(a).

     For the reasons set forth below, MSI’s motion is DENIED.

Aon’s motion is GRANTED.

     I.    Background

     This action arises out of an approximately $60 to $100

million loss that Pilkington incurred when a tornado (“the

Tornado”) struck its glass manufacturing factory in Ottawa,

Illinois on or around February 28, 2017.       Pilkington seeks

compensation for the loss pursuant to a commercial property and

business interruption insurance policy that was issued by MSI to

Pilkington’s parent company, and which was brokered by Aon.

Pilkington alleges that MSI is liable for fraudulently revising

the insurance policy such that the loss caused by the Tornado is

not fully compensable; and Aon is liable for providing faulty

advice while brokering the policy, which allowed MSI’s fraud to

succeed.

     The AC asserts ten total causes of action, nine of which

were asserted in the Complaint (“the original complaint” or “the


                                   2
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 3 of 41



OC”), (ECF No. 1), and one new claim against MSI for equitable

estoppel.    The AC adds additional detail to Pilkington’s

original allegations of fraud, but it is, in essence,

substantially the same as the OC.

            A.   Factual Allegations

     To briefly summarize, Pilkington alleges that MSI

misrepresented certain changes MSI wanted to make to the active

insurance policy it had issued to Pilkington’s parent company

for the 2015–2016 policy period (“the Policy”).        MSI proposed

the changes by means of an endorsement (“the Endorsement”) to

Pilkington’s insurance broker, Aon, who failed to notify

Pilkington that, in addition to certain non-controversial

changes to currency valuations in the Policy, the Endorsement

also revised the wording of a policy sublimit applicable to

certain types of windstorms (“the Windstorm Sublimit”).          Aon

failed to advise Pilkington that the Endorsement substantially

reduced coverage for windstorms such as the Tornado.

     Distilled to its core, the AC alleges that MSI represented

to both Aon and Pilkington that the Endorsement only changed

currency valuations, when in fact the Endorsement also

stealthily reduced MSI’s exposure to certain types of losses.

The AC further alleges that Aon either was a willing participant

in MSI’s fraud or a negligent conduit who helped trick

Pilkington into consenting to the Endorsement, and


                                   3
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 4 of 41



surreptitiously or negligently incorporated the same

fraudulently revised terms into the following year’s insurance

policy, which was in effect when the Tornado struck.

     Pilkington’s claims center on the following communications

and allegations, which the Court must deem to be true at this

procedural stage:

     June 2015 email.    On June 2, 2015, MSI’s agent, Shinji

Tanaka (“Tanaka”), emailed Aon’s agent, Joseph Perry (“Perry”),

to request “changes in limit/sublimit on Pilkington’s [p]roperty

[insurance policy]” (“the June Email”).       (Am. Compl. ¶¶ 8, 11,

56–57, ECF No. 73; Ex. 8 to Am. Compl., ECF No. 73-8.)          Tanaka’s

message disclosed only that MSI proposed to increase the value

of some of the Policy’s limit/sublimits and decrease others—

revisions that Tanaka stated were needed to address “figures

[that] were incorrect.”    (Am. Compl. ¶ 57.)      Tanaka explained

that MSI proposed to “consolidate[]” certain sublimits to

address “redundancy,” and further explained that the revisions

would address “the exchange rate,” which was “incorrectly used

before.”   (Id.)   Tanaka’s email said nothing about changing the

scope of any sublimits.    (Id. ¶ 58.)    To the contrary, Tanaka

indicated that MSI’s proposed changes consisted solely of non-

controversial corrections, (id.), which the AC describes as

“corrections pertaining to valuation only,” (id. ¶ 99).          Tanaka

assured Perry that the proposed changes “will have mixed impact


                                   4
      Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 5 of 41



on the coverage, but overall, I believe those changes will not

affect too much on client [i.e., Pilkington], except the overall

limit has increased by $62.2 million.”        (Id. ¶ 59.)    Tanaka

asked Perry to “[p]lease discuss with client [i.e., Pilkington]

if we can re-issue the policy with those changes.”          (Id.)

     The June Email attached an Excel file that listed all of

the sublimits in the Policy and showed changes to certain of the

sublimits, some of which were marked for deletion to address the

“redundancy” issue noted in Tanaka’s email.         (Id. ¶ 60.)

Although the body of Tanaka’s message did not disclose any

proposed changes to the scope of any of the sublimits, in the

Excel file, the Windstorm Sublimit was annotated “Partially

Delete” and was modified with a strikethrough as follows:

“Windstorm caused by Named Storm combined per occurrence and in

the annual aggregate.”     (Id.)   Pilkington was not copied on, and

did not otherwise receive, the June Email or its attachment. 1

(Id. ¶¶ 61, 72.)


1
  Regarding the Excel file attachment, contrary to MSI’s assertion,
Tanaka did not “specifically ask[] Mr. Perry to review and discuss
[the spreadsheet] with Pilkington.” (MSI’s Mem. of L. in Supp. Mot.
to Dismiss at 10, ECF No. 77; see also id. at 1.) Rather, Tanaka’s
June 2015 email began by asking Perry to “[p]lease refer [to] the
attached file,” but at the end of his message, after he allegedly
misleadingly summarized MSI’s proposed changes, Tanaka only asked
Perry to “[p]lease discuss with client if we can re-issue the policy
with those changes.” (June 2, 2015 email from MSI to Aon, Ex. 8 to
Am. Compl., ECF No. 73-8.) This is notably different than Tanaka’s
November 2015 email to Perry in which he asked Perry to “please use
the attached materials to propose the policy changes.” (November 24,
2015 email from MSI to Aon, Ex. 9 to Am. Compl., ECF No. 73-9.)


                                    5
      Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 6 of 41



     November 2015 email.      Almost six months later, on November

24, 2015, Tanaka again emailed Perry regarding proposed changes

to the Policy (“the November Email”).        (Id. ¶ 62; Ex. 9 to Am.

Compl., ECF No. 73-9.)     Tanaka’s message did not reference the

June Email or its Excel file attachment.         (Am. Compl. ¶ 62.)

The November Email attached an Excel file that Tanaka described

as “the comparison of major items,” and a Word document labeled

“Pilkington Revised Policy 2015-16 (3).”         (Id.; Ex. 9 to Am.

Compl.)   “[T]he comparison of major items” attachment indicated

that MSI only proposed to change certain of the monetary values

in the Policy—it did not indicate that any change was proposed

with respect to the Windstorm Sublimit.        (Am. Compl. ¶ 63.)

Likewise, the monetary values in the Word document were

highlighted, indicating that MSI’s proposed revisions only

concerned valuation and did not change the wording of any

sublimits.   (Id. ¶ 64.)    The Word document included new wording

for the Windstorm Sublimit (“the Revised Windstorm Sublimit”)—

specifically, “U.S. Windstorm combined per occurrence and in the

annual aggregate”—but the revised wording, unlike the monetary

values, was not highlighted or otherwise marked in any way to

indicate that it had been revised.       (Id.)    Tanaka asked Perry to



Unlike the June Email, however, the materials attached to Tanaka’s
November 2015 email did not clearly mark MSI’s proposed revisions to
the Windstorm Sublimit’s wording in any way.


                                    6
       Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 7 of 41



“use the attached materials to propose the policy changes” and

to “start negotiating with client [i.e., Pilkington] at the

earliest.”    (Id. ¶ 65.)     Pilkington was not copied on, and did

not otherwise receive, the November Email or its attachment.

(Id. ¶¶ 66, 73.)

       December 2015 email.     On December 14, 2015, Tanaka again

emailed Perry requesting that the proposed revised version of

the Policy declarations be incorporated into the Policy through

the Endorsement (“the December Email”).         (Id. ¶ 67; Ex. 10 to

Am. Compl., ECF No. 73-10.)       Pilkington was copied on the

December Email, however, the text of Tanaka’s message did not

address any of the revisions that were proposed, and, as with

the November Email, the attachment did not flag any proposed

changes to the wording of the Windstorm Sublimit.           (Am. Compl. ¶

68.)

       January 2016 call between MSI and Aon.        On or around

January 17, 18, or 19, 2016, Perry conferred with Tanaka over

the telephone about the Endorsement (“the January Call”).            (Id.

¶ 74.)    Sometime prior to the call, despite the fact that the

Policy does not define “U.S. Windstorm,” Perry independently

formed the understanding that the term was defined by reference

to certain “hazard wind zones” defined elsewhere in the Policy,

and the Revised Windstorm Sublimit would apply only to

windstorms occurring within those zones.         (Id. ¶ 75.)    During


                                     7
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 8 of 41



the January Call, Perry conveyed this mistaken understanding to

Tanaka.   Tanaka, however, did not correct or contradict Perry’s

statement, and Perry did not ask any questions about or further

discuss the proposed revisions to the Windstorm Sublimit.          (Id.

¶ 76.)

     The factory the Tornado struck is not located within the

hazard wind zones.    (Id. ¶ 77.)    Accordingly, if the Revised

Windstorm Sublimit applied as Perry believed, Pilkington’s loss

would not have been subject to the $15 million sublimit, and it

would have been fully covered up to the Policy’s approximately

$320 million limit.    (Id.)   Aon, however, failed to ensure that

the language of the Policy reflected and effectuated its

understanding of how the revised sublimit would apply.          (Id. ¶¶

79–80.)

     January 2016 call between Pilkington and Aon.         Following

the January Call, Perry spoke with Pilkington’s Elizabeth

Feltman (“Feltman”) to advise her on the changes proposed by the

Endorsement.   (Id. ¶¶ 6, 81.)    Perry knew that Feltman lacked

insurance expertise and that she and Pilkington relied on Aon’s

advice and guidance.    (Id. ¶ 82.)     Despite his awareness that

the wording of the Windstorm Sublimit was changing, Perry

incorrectly advised Feltman that the Endorsement would only

change the monetary values of the Policy limit and sublimits to

correct currency valuations.     (Id. ¶¶ 83, 104.)     Perry further


                                    8
        Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 9 of 41



advised Feltman that the Endorsement’s changes were acceptable,

and he recommended that Pilkington accept them.           (Id. ¶ 84.)

Relying on Aon’s advice and guidance, Pilkington consented to

the Endorsement under the mistaken belief that it only changed

the values of the Policy limit and sublimits, and that it did

not change the wording of any sublimits, including the Windstorm

Sublimit.     (Id. ¶ 87.)

       January 2016 email.     On January 19, 2016, Perry emailed

Pilkington’s authorization to execute the Endorsement to Tanaka

and MSI’s underwriter, Ewan Noel (“Noel”) (“the January Email”).

(Id. ¶¶ 9, 69; Ex. 11 to Am. Compl., ECF No. 73-11.)            The

Endorsement became part of Pilkington’s Policy.           (Am. Compl. ¶

69.)    The Policy premium, however, was not reduced as a result.

(Id.)    In his email, Perry expressly notified MSI that

Pilkington’s consent was “based on the property limit

presentation provided by [MSI] . . . and the assurance no other

terms and conditions other than valuation were included in the

[E]ndorsement.”      (Id. ¶ 70.)    The “property limit presentation”

was the same document as the “comparison of major items” that

Tanaka had sent in the November Email.          (Id.)   Neither Tanaka,

Noel, nor any other representative of MSI ever contacted Aon or

Pilkington to clarify that, beyond simply changing valuation,

the Endorsement also revised the scope of the Windstorm

Sublimit.     (Id. ¶ 71.)


                                      9
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 10 of 41



     March 2016 email.     On March 24, 2016—eight days before the

2015–2016 Policy was to expire—Tanaka emailed Perry to request

Pilkington’s routine property submission for the 2016–2017

policy period.     (Id. ¶ 88.)    Aon prepared the property

submission and, without conferring with Pilkington on the

matter, copied the Revised Windstorm Sublimit from the

Endorsement into Pilkington’s property submission for the 2016–

2017 policy period.     (Id. ¶¶ 90–91.)      On March 28, 2016—four

days before the 2015–2016 Policy expired—Perry emailed Tanaka

and Noel the 2016–2017 property submission that Aon had

prepared.    (Id. ¶ 93.)   As a result, Pilkington’s 2016–2017

insurance policy contained the revised Windstorm Sublimit, which

capped Pilkington’s recovery for the Tornado at $15 million.

(Id. ¶¶ 2, 95.)

            B.   Procedural History

     On September 6, 2018, Pilkington initiated this action by

filing the OC.     (ECF No. 1.)    On January 24, 2019, MSI and Aon

filed individual motions to dismiss pursuant to Federal Rules of

Civil Procedure 12(b)(6) and 9(b).         (ECF Nos. 23, 34.)

     On October 30, 2019, the Court granted in part and denied

in part Aon’s and MSI’s motions.         (ECF No. 64.)   As to Aon, the

MTD Order dismissed Pilkington’s intentional misrepresentation

and negligent misrepresentation claims for failure to meet the

heightened pleading requirements of Rule 9(b), but allowed


                                    10
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 11 of 41



Pilkington’s claims for breach of contract, negligence, and

breach of fiduciary duty to move forward.        As to MSI, the Court

dismissed Pilkington’s reformation of contract and breach of

contract claims also pursuant to Rule 9(b), but denied MSI’s

motion with respect to Pilkington’s claims for declaratory

relief and breach of the implied duty of good faith and fair

dealing.   The Court granted Pilkington the opportunity to remedy

its Rule 9(b) deficiencies by filing an amended complaint.

     On November 13, 2019, MSI moved for reconsideration of the

MTD Order or, in the alternative, certification for

interlocutory appeal.    (ECF No. 69.)     The Court denied the

motion as premature because MSI would have the opportunity to

raise its objections to the MTD Order after Pilkington’s amended

pleading was filed.    (ECF No. 72.)

     Pilkington filed the AC on December 2, 2019.         (ECF No. 73.)

On January 29, 2020, MSI and Aon once again individually moved

to dismiss certain of Pilkington’s claims for failure to state a

claim upon which relief may be granted.       (ECF Nos. 76, 81.)        The

motions to dismiss were heard during a telephonic argument on

March 16, 2020.   At the Court’s request, the parties provided

supplemental briefing regarding certain issues that were raised

during the argument.    (ECF Nos. 100, 101, 103, 104.)




                                   11
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 12 of 41



     II. Legal Standards Governing Motions Under Rules 12(b)(6)
     and 9(b)

     “Federal Rule of Civil Procedure 8(a)(2) requires only a

short and plain statement of the claim showing that the pleader

is entitled to relief, in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests.

Consequently, to survive a motion under Rule 12(b)(6), a

complaint does not need to contain detailed or elaborate factual

allegations, but only allegations sufficient to raise an

entitlement to relief above the speculative level.” Keiler v.

Harlequin Enters. Ltd., 751 F.3d 64, 70 (2d Cir. 2014)

(citations omitted).

     “[I]n deciding a Rule 12(b)(6) motion to dismiss a

complaint, [the Court] is required to accept all ‘well-pleaded

factual allegations’ in the complaint as true.” Lynch v. City of

New York, 952 F.3d 67, 74–75 (2d Cir. 2020) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 679 (2009)).       “Although allegations that

are conclusory are not entitled to be assumed true, [w]hen there

are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Id. at 75 (citations,

emphasis, and internal quotation marks omitted).         “The court

must also ‘construe all reasonable inferences that can be drawn

from the complaint in the light most favorable to the




                                   12
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 13 of 41



plaintiff.’” Id. (quoting Arar v. Ashcroft, 585 F.3d 559, 567

(2d Cir. 2009) (en banc), cert. denied, 560 U.S. 978 (2010)).

“The assessment of whether a complaint’s factual allegations

plausibly give rise to an entitlement to relief ‘does not impose

a probability requirement at the pleading stage; it simply calls

for enough fact to raise a reasonable expectation that discovery

will reveal evidence of illegal’ conduct.” Id. (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

     In addition to the requirements of Rule 12(b)(6), a

complaint alleging fraud must satisfy the heightened pleading

requirements of Rule 9(b) by stating the circumstances

constituting fraud “with particularity.” Loreley Fin. (Jersey)

No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 174 (2d Cir.

2015).    “Rule 9(b)’s heightened particularity requirement does

not apply to allegations regarding fraudulent intent, also known

as scienter, which may be alleged generally.” Minnie Rose LLC v.

Yu, 169 F. Supp. 3d 504, 511 (S.D.N.Y. 2016).         Plaintiffs,

however, “are still required to plead the factual basis which

gives rise to a ‘strong inference’ of fraudulent intent.”

Stephenson v. PricewaterhouseCoopers, LLP, 482 F. App’x 618, 622

(2d Cir. 2012) (summary order) (emphasis omitted) (quoting

Wexner v. First Manhattan Co., 902 F.2d 169, 172 (2d Cir.

1990)).    “An inference is ‘strong’ if it is ‘cogent and at least

as compelling as any opposing inference one could draw from the


                                   13
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 14 of 41



facts alleged.’” Loreley Fin., 797 F.3d at 176–77 (quoting

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 324

(2007)).

     III.   MSI’s Motion to Dismiss

     The AC asserts five claims against MSI for reformation of

contract, breach of contract, declaratory relief, breach of the

implied duty of good faith and fair dealing, and equitable

estoppel.   MSI moves to dismiss the AC in its entirety.

     As a preliminary matter, it is worth noting that most of

the arguments MSI makes in support of dismissal go too far for

the procedural posture of this case.       As discussed below, the

Court finds that the AC gives rise to the plausible inference

that MSI knowingly deceived Pilkington (and Aon) into believing

that the Endorsement only changed numerical valuations; that it

did not also change other material terms which could—and did—

materially impact Pilkington’s insurance coverage.         Accordingly,

this action must be allowed to proceed to discovery. See

Anderson News, LLC v. Am. Media, Inc., 680 F.3d 162, 185 (2d

Cir. 2012), cert. denied, 568 U.S. 1087 (2013) (“The choice

between two plausible inferences that may be drawn from factual

allegations is not a choice to be made by the court on a Rule

12(b)(6) motion.”).




                                   14
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 15 of 41



           A.   Reformation of Contract

     Under New York law, reformation of a contract “may be

appropriate where a writing does not set forth the actual

agreement of the parties.” Travelers Indem. Co. of Ill. v. CDL

Hotels USA, Inc., 322 F. Supp. 2d 482, 495 (S.D.N.Y. 2004).

There is, however, “a heavy presumption that a deliberately

prepared and executed written instrument manifests the true

intention of the parties, and a correspondingly high order of

evidence is required to overcome that presumption.” Id. at 496

(quoting Chimart Assocs. v. Paul, 489 N.E.2d 231, 234 (N.Y.

1986)).   A claim for reformation “must be grounded upon either

mutual mistake or fraudulently induced unilateral mistake.”

Greater N.Y. Mut. Ins. Co. v. U.S. Underwriters Ins. Co., 36

A.D.3d 441, 443 (1st Dep’t 2007); see also Travelers, 322 F.

Supp. 2d at 497–98 (collecting cases).

                  1.   Mutual Mistake

     The MTD Order ruled that the OC failed to plausibly allege

mutual mistake.    The parties do not challenge this ruling, and

the AC no longer includes mutual mistake as a ground for

Pilkington’s reformation of contract claim.

                  2.   Fraudulently Induced Unilateral Mistake

     “To state a claim for fraud in the inducement, [a

plaintiff] must allege: (i) a material misrepresentation of a

presently existing or past fact; (ii) an intent to deceive;


                                   15
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 16 of 41



(iii) reasonable reliance on the misrepresentation by [the

plaintiff]; and (iv) resulting damages.” Johnson v. Nextel

Commc’ns, Inc., 660 F.3d 131, 143 (2d Cir. 2011).         Such claims

are subject to Rule 9(b) which “requires that a plaintiff set

forth the who, what, when, where and how of the alleged fraud.”

Minnie Rose, 169 F. Supp. 3d at 511 (quotation marks omitted).

     The MTD Order ruled that Pilkington failed to plead certain

of MSI’s alleged misrepresentations with the particularity

required under Rule 9(b).     Without these crucial allegations,

all of which were made “upon information and belief,” the Court

further ruled that Pilkington had failed to plausibly allege

scienter.   Accordingly, the Court dismissed Pilkington’s

reformation of contract claim based on fraudulent inducement.

     The AC once again alleges that MSI fraudulently induced

Pilkington’s assent to the terms of the Endorsement—and by

extension, the 2016–2017 Policy—by (1) failing to describe or

otherwise flag the Windstorm Sublimit’s revisions in the body of

the June, November, or December Emails; (2) repeatedly and

misleadingly presenting the proposed revisions as corrections

pertaining to valuation only; (3) failing to refer back to the

June Email’s Excel file attachment in later communications; (4)

failing to flag the proposed revision to the Windstorm Sublimit

in the November or December Emails’ attachments; (5) failing to

correct Aon’s expressly mistaken understanding regarding the


                                   16
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 17 of 41



scope of the proposed revision; and (6) failing to correct or

otherwise respond to Aon’s statement that Pilkington accepted

the revisions in reliance on MSI’s “property limit

presentation”—which indicated changes to certain monetary values

only—and MSI’s “assurance no other terms and conditions other

than valuation were included in the [E]ndorsement.”          (Am. Compl.

¶¶ 63, 70, 99.)

     MSI argues that Pilkington’s fraudulent inducement claim

must be dismissed because, once again, Pilkington fails to

properly allege a material misrepresentation or scienter.           MSI

also re-raises its argument that Pilkington has not properly

alleged reasonable or justifiable reliance—and that the Court

incorrectly ruled that an indirect communication can establish a

fraud claim in these circumstances—because Aon was Pilkington’s

agent, and thus, any information that MSI provided to Aon may be

imputed to Pilkington.     Each of MSI’s objections is discussed in

turn below.

                      a.   Material Misrepresentations

     After setting aside the OC’s allegations which were

insufficiently pleaded “upon information and belief,” the MTD

Order ruled that Pilkington only plausibly alleged one material

misrepresentation by MSI: that MSI may have misrepresented by

omission the terms of the Endorsement by failing to respond to

Aon’s qualification statement in the January Email.


                                   17
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 18 of 41



     Here, the Court need not decide the question of whether the

AC now plausibly alleges affirmative misrepresentations by MSI

in the June, November, and December Emails because the following

two misrepresentations by omission are sufficiently pleaded to

allow Pilkington’s fraud claim to move forward: (1) MSI failed

to correct or contradict Aon’s mistaken understanding during the

January Call between Aon and MSI, (supra at 7–8); and (2) MSI

failed to correct or respond to Aon’s qualification statement in

the January Email with Pilkington’s consent to the Endorsement,

(supra at 9).   These two allegations independently and plausibly

give rise to the inference that MSI misrepresented (by omission)

that the Endorsement only changed valuation, when in fact MSI

knew that it also materially changed the scope of the Windstorm

Sublimit.

     MSI argues that neither omission is actionable because it

did not have a duty to speak.      The Court disagrees.

          New York recognizes a duty by a party to a business
     transaction to speak in three situations: first, where
     the party has made a partial or ambiguous statement, on
     the theory that once a party has undertaken to mention
     a relevant fact to the other party it cannot give only
     half of the truth; second, when the parties stand in a
     fiduciary or confidential relationship with each other;
     and third, where one party possesses superior knowledge,
     not readily available to the other, and knows that the
     other is acting on the basis of mistaken knowledge.

Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993)

(citation and internal quotation marks omitted).         “[H]alf-




                                   18
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 19 of 41



truths—representations that state the truth only so far as it

goes, while omitting critical qualifying information—can be

actionable misrepresentations.” Universal Health Servs. v.

United States, 136 S. Ct. 1989, 2000 (2016).

     Taking the AC as a whole, Pilkington’s allegations

plausibly give rise to the inference that MSI had a duty to

correct both of Aon’s clearly expressed misunderstandings

regarding the scope of the Endorsement’s changes.         Here, the AC

plausibly asserts a series of affirmative half-truths by MSI

with respect to the changes to be implemented by the

Endorsement.   MSI strenuously argues that it is objectively

unreasonable for any of its purported mischaracterizations

regarding the Endorsement to be affirmative misstatements

because MSI’s June, November, and December Emails included

attachments with the Revised Windstorm Sublimit language.           While

the Court need not decide whether MSI’s apparent downplaying of

the Endorsement’s true revisions constitute material

misrepresentations, the allegation that MSI repeatedly referred

to the changes as non-controversial valuation corrections gives

rise to the inference, that must be drawn in Pilkington’s favor,

that MSI affirmatively and repeatedly attempted to make Aon and

Pilkington believe that the Endorsement did not materially

impact anything other than dollar amounts.        Drawing all

reasonable inferences in Pilkington’s favor, as the Court must


                                   19
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 20 of 41



do, the AC plausibly alleges literally true half-statements by

MSI that created a materially misleading impression.          Indeed,

Aon’s express qualification of Pilkington’s consent in the

January Email reflects how MSI’s strategy succeeded and how the

inaccurate impression MSI advanced was adopted by Aon and

Pilkington.   MSI had a duty to speak and clarify. See Universal

Health, 136 S. Ct. at 2000 n.3 (quoting Prosser and Keeton on

Law of Torts § 106 (5th ed. 1984) (“[I]f the defendant does

speak, he must disclose enough to prevent his words from being

misleading.”)); see also Loreley Fin., 797 F.3d at 174–75 (“It

is not for us to say at this stage whether Plaintiffs’ account .

. . is true, nor is it for us to say whether, at a later stage,

a judge or jury might find that such misrepresentations were

immaterial to sophisticated investors like Plaintiffs. . . .

Rule 9(b) requires only that Plaintiffs plead, with

particularity, facts from which it is plausible to infer fraud;

it does not require Plaintiffs to plead facts that make fraud

more probable than other explanations.”).

                      b.   Scienter

     The scienter element of fraud requires a plaintiff “to

allege facts that give rise to a strong inference of fraudulent

intent.” In re Carter-Wallace, Inc., Sec. Litig., 220 F.3d 36,

39 (2d Cir. 2000) (quotation marks omitted).        “A strong

inference of fraudulent intent may be established either (a) by


                                   20
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 21 of 41



alleging facts to show that defendants had both motive and

opportunity to commit fraud, or (b) by alleging facts that

constitute strong circumstantial evidence of conscious

misbehavior or recklessness.” -
                              Id.
                                --
                                   (internal quotation marks

omitted).

     MSI argues that the scienter element cannot be satisfied

where the June Email attached an Excel file that showed MSI’s

proposed change to the Windstorm Sublimit, and the November and

December Emails included attachments with the revised wording,

all of which were sent to Pilkington’s sophisticated insurance

broker, Aon.   The Court disagrees.

     At the procedural posture of this case, Pilkington’s

allegations establish a strong inference of fraudulent intent

with respect to the two misstatements by omission discussed

above because the AC plausibly alleges that (1) MSI, a

sophisticated insurance company, drafted the Endorsement and was

fully aware of the changes it proposed; (2) MSI nevertheless

repeatedly characterized the Endorsement as merely making minor

corrections to currency valuations; (3) on at least two

occasions, MSI knew that Aon did not realize that the

Endorsement materially changed the Windstorm Sublimit; and (4)

MSI never corrected Aon’s mistaken understanding when it had two

clear opportunities to do so.      Further, the AC plausibly alleges

facts that demonstrate MSI had a motive to substantially reduce


                                   21
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 22 of 41



Pilkington’s insurance coverage without a corresponding

reduction in Pilkington’s premium, and MSI seized on that

opportunity when it became clear that silence in the face of

Aon’s incorrect understanding would not prevent Pilkington from

consenting to the Endorsement.      These same facts also establish

conscious misbehavior or recklessness. See In re Amaranth Nat.

Gas Commodities Litig., 612 F. Supp. 2d 376, 383 (S.D.N.Y. 2009)

(“[A]n express allegation of deliberate misconduct can be

sufficient to plead scienter.”).

     MSI cites Travelers Indem. Co. of Ill. v. CDL Hotels USA,

Inc., 322 F. Supp. 2d 482, 503 (S.D.N.Y. 2004), to argue that

the AC cannot plausibly plead scienter where Pilkington had an

opportunity to review the relevant insurance policy.          MSI’s

argument, and its reliance on Travelers, is not persuasive.

First, Travelers only focused on the motive and opportunity

theory of pleading fraudulent intent—it did not involve

allegations of conscious misbehavior or recklessness.          Second,

Travelers did not involve the sort of half-truths present here,

nor did it involve efforts by the defrauded party to clarify the

agreement, such as Aon’s statements to MSI during the January

Call and in the January Email—efforts which were defeated by

MSI’s failure to correct Aon’s mistaken understanding.          Finally,

Travelers involved a situation where the parties were engaged in

unsettled arms-length negotiations regarding the relevant terms


                                   22
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 23 of 41



of the disputed insurance policy.       This is not the nature of the

discussions in this case which were more in keeping with two

parties amicably working together to fix certain clerical

errors.   Here, the danger that MSI had induced Pilkington to

unknowingly consent to a material policy change was known or

should have been known to MSI.      This is sufficient to plead

scienter. See, e.g., In re LIBOR-Based Fin. Instruments

Antitrust Litig., 27 F. Supp. 3d 447, 469–70 (S.D.N.Y. 2014)

(holding allegations of conscious misbehavior adequately pleaded

scienter); Glidepath Holding B.V. v. Spherion Corp., 590 F.

Supp. 2d 435, 456 (S.D.N.Y. 2007) (same).

                      c.   Reasonable Reliance

     Fraud claims require a plaintiff “to establish reasonable

reliance on the alleged misrepresentations or omissions.”

Emergent Capital Inv. Mgmt., LLC v. Stonepath Grp., Inc., 343

F.3d 189, 195 (2d Cir. 2003).

     The MTD Order ruled that Pilkington plausibly alleged that

“MSI made a deceptive statement to Aon, Aon conveyed the

deceptive statement to Pilkington, and Pilkington relied

detrimentally on the deceptive statement that was conveyed to it

via Aon acting as a conduit.” Pilkington, 420 F. Supp. 3d at 148

(citing Pasternack v. Lab. Corp. of Am. Holdings, 59 N.E.3d 485,

492 (N.Y. 2016) (“[I]ndirect communication can establish a fraud

claim, so long as the statement was made with the intent that it


                                   23
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 24 of 41



be communicated to the plaintiff and that the plaintiff rely on

it.”)).

     MSI argues that the Court’s decision was in error, and

Pilkington cannot establish reasonable reliance as a matter of

law because (1) it could have discovered the Windstorm

Sublimit’s revised wording with its own due diligence; (2) MSI’s

misrepresentations were made to Aon, Pilkington’s agent, and

thus, Pilkington is bound by any information that Aon received

from MSI, including the June Email and its attachment; and (3)

indirect reliance does not apply because Aon omitted substantial

portions of MSI’s communications in its discussions with

Pilkington.   The Court disagrees.

     Drawing all reasonable inferences in favor of Pilkington,

the AC plausibly alleges that MSI undertook a course of action

to induce Pilkington’s consent to the Endorsement which,

unbeknownst to Pilkington or Aon even after the relevant changes

had been reviewed, materially altered the types of loss that MSI

was obligated to indemnify.     Whether or not Pilkington’s

reliance on MSI’s misrepresentations was “reasonable” in light

of MSI’s allegedly deliberate and repeated attempts to mislead

Aon, and Aon’s flawed assessment of the new wording, is a

quintessential question of fact that is not for the Court to

resolve at this time.    The cases cited by MSI in support of its

argument were decided on motions for summary judgment or after a


                                   24
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 25 of 41



trial, or involved circumstances where the plaintiff did not

even bother to read the relevant document during arms-length or

contentious negotiations.     At the early procedural posture of

this action, Pilkington need only “plead[] factual content that

allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

at 678.   Pilkington has done so.

     This is especially true in light of the January Email in

which Aon conditioned Pilkington’s consent “based on the

property limit presentation provided by [MSI] . . . and the

assurance no other terms and conditions other than valuation

were included in the [E]ndorsement.”       (Jan. 19, 2016 email from

Aon to MSI, Ex. 11 to Am. Compl., ECF No. 73-11.)         This

evidence—not an allegation the Court must deem true, not an

inference the Court has drawn—demonstrates that Pilkington’s

consent to the Endorsement was conditioned on—i.e., relied on—

(1) a document provided by MSI and (2) MSI’s assurance that the

Policy’s valuation terms were the only terms that changed.

MSI’s subsequent misrepresentation by omission—i.e., MSI’s

subsequent assurance, by its silence, that the Endorsement did

not include changes to terms and conditions other than

valuation—was directly conveyed from MSI to Pilkington when MSI

subsequently executed the Endorsement and incorporated the

Revised Windstorm Sublimit into the Policy.


                                   25
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 26 of 41



     Finally, the Court is not persuaded by MSI’s argument that

reliance was unreasonable because Aon was provided the text of

the Revised Windstorm Sublimit or had formed the mistaken

impression that the new windstorm sublimit wording applied to

certain hazard wind zones.     Accepting the AC’s allegations as

true, MSI misrepresented by omission the terms of the

Endorsement—including the Revised Windstorm Sublimit—after the

relevant documents were exchanged and after Aon performed

reasonable due diligence by expressly raising its mistaken

understanding with MSI.     None of the authority MSI cites

supports dismissal of such claims at this time or stands for the

extraordinary proposition that an insurer can allegedly

perpetrate a fraud against an insured, but that insurer will be

insulated, as a matter of law, from any liability to the insured

who was the target of the fraud simply because there was a

broker to whom the insurer misleadingly provided the information

that was subsequently transmitted to the defrauded party. Cf.

Glidepath Holding, 590 F. Supp. 2d at 459 (finding reasonable

reliance where the defendant allegedly “thwarted” the

plaintiff’s due diligence “by misrepresenting information

related to the[] requests”).

     Accordingly, Pilkington has plausibly alleged at least one

material misstatement by omission where MSI had a duty to speak,




                                   26
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 27 of 41



reasonable reliance on that omission, and scienter.          Its

reformation of contract claim survives.

            B.   Equitable Estoppel

     The MTD Order granted Pilkington leave to amend its

pleading to satisfy Rule 9(b).      The AC added a claim against MSI

for equitable estoppel.     MSI argues that the new claim was

improperly added, and it may be dismissed on that basis.           In the

alternative, MSI argues that the new claim fails to satisfy Rule

12(b)(6).

                  1.   Leave to Amend

     Leave to amend should be freely granted when justice so

requires. Fed. R. Civ. P. 15(a)(2); Dluhos v. Floating &

Abandoned Vessel, 162 F.3d 63, 69 (2d Cir. 1998).         “Nonetheless,

the Court may deny leave if the amendment (1) has been delayed

unduly, (2) is sought for dilatory purposes or is made in bad

faith, (3) the opposing party would be prejudiced, or (4) would

be futile.” Lee v. Regal Cruises, Ltd., 916 F. Supp. 300, 303

(S.D.N.Y. 1996) (citing Foman v. Davis, 371 U.S. 178, 182

(1962)).    “An amendment to a pleading is futile if the proposed

claim could not withstand a motion to dismiss pursuant to Fed.

R. Civ. P. 12(b)(6).” Lucente v. Int’l Bus. Machs. Corp., 310

F.3d 243, 258 (2d Cir. 2002).      “Thus, the standard for denying

leave to amend based on futility is the same as the standard for

granting a motion to dismiss.” IBEW Local Union No. 58 Pension


                                   27
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 28 of 41



Tr. Fund & Annuity Fund v. Royal Bank of Scotland Grp., PLC, 783

F.3d 383, 389 (2d Cir. 2015).

     Pilkington argues that because the motion-to-amend futility

inquiry is equivalent to the motion-to-dismiss standard for

failure to state a claim, it is more efficient for the Court to

consider Pilkington’s equitable estoppel claim at this time

rather than requiring Pilkington to separately move for leave to

add the claim.   The Court agrees.      Accordingly, the AC’s

equitable estoppel claim will be permitted if it is able to

withstand MSI’s Rule 12(b)(6) objections.

                 2.   Sufficiency of the Claim

     “Equitable estoppel is grounded on notions of fair dealing

and good conscience and is designed to aid the law in the

administration of justice where injustice would otherwise

result.” In re Ionosphere Clubs, Inc., 85 F.3d 992, 999 (2d Cir.

1996).   The doctrine “is properly invoked where the enforcement

of the rights of one party would work an injustice upon the

other party due to the latter’s justifiable reliance upon the

former’s words or conduct.” Kosakow v. New Rochelle Radiology

Assocs., P.C., 274 F.3d 706, 725 (2d Cir. 2001).

     “Under New York law, the elements of equitable estoppel are

with respect to the party estopped: (1) conduct which amounts to

a false representation or concealment of material facts; (2)

intention that such conduct will be acted upon by the other


                                   28
        Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 29 of 41



party; and (3) knowledge of the real facts.” In re Vebeliunas,

332 F.3d 85, 93–94 (2d Cir. 2003).          “The parties asserting

estoppel must show with respect to themselves: (1) lack of

knowledge and of the means of knowledge of the true facts; (2)

reliance upon the conduct of the party to be estopped; and (3)

prejudicial changes in their positions.” Id. at 94.

     Where an insurance carrier knowingly conceals or
     misstates facts with the intention or the expectation
     that such conduct will be relied upon, and the insured
     substantially changes its position to its detriment in
     reasonable reliance upon the false impression thus
     created, the carrier is estopped from taking a position
     inconsistent with that which was misstated or concealed.

One Beacon Ins. Co. v. Old Williamsburg Candle Corp., 386 F.

Supp. 2d 394, 401 (S.D.N.Y. 2005) (collecting cases); see also

Katz v. Colonial Life Ins. Co. of Am., 951 F. Supp. 36, 41

(S.D.N.Y. 1997) (“[S]ilence may act as a ‘representation’ for

purposes of estoppel . . . when one has a duty to speak or one

knows that the other party was acting under a mistaken

belief.”).

     MSI argues that Pilkington’s equitable estoppel claim fails

for the same reasons as its fraud claim: namely, that the AC

does not plausibly allege a misrepresentation or reasonable

reliance.     At this procedural stage the AC plausibly alleges

both.     Pilkington’s equitable estoppel claim is permitted.




                                      29
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 30 of 41



          C. Breach of the Implied Covenant of Good Faith and
          Fair Dealing

     “In New York, all contracts imply a covenant of good faith

and fair dealing in the course of performance.” 511 W. 232nd

Owners Corp. v. Jennifer Realty Co., 773 N.E.2d 496, 500 (N.Y.

2002); 19 Recordings Ltd. v. Sony Music Entm’t, 97 F. Supp. 3d

433, 438 (S.D.N.Y. 2015).     This implied covenant “embraces a

pledge that neither party shall do anything which will have the

effect of destroying or injuring the right of the other party to

receive the fruits of the contract,” Dalton v. Educ. Testing

Serv., 663 N.E.2d 289, 291 (N.Y. 1995) (internal quotation marks

omitted), and it “encompass[es] any promises which a reasonable

person in the position of the promisee would be justified in

understanding were included,” 511 W., 773 N.E.2d at 500–01

(internal quotation marks omitted).       “[S]o long as the promisee

is allowed to reap the benefits of the contract, the implied

covenant of good faith does not require the promisor to take

actions contrary to his own economic interest.” Travelers, 322

F. Supp. 2d at 494 (quotation marks omitted).         The implied

covenant “is limited to performance under a contract and does

not encompass future dealings or negotiations between the

parties.” Id. (quotation marks omitted).

     The MTD Order ruled that the OC plausibly alleged breach of

the implied covenant because Pilkington’s claims against MSI




                                   30
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 31 of 41



relate to MSI’s performance under the Policy—i.e., MSI’s

obligation to indemnify Pilkington in the event of loss caused

by certain types of windstorms.      The Court found that, under the

unique promises inherent in an insurance contract, Pilkington

plausibly alleged that MSI injured its right to receive one of

the contract’s fundamental promises by covertly reducing the

scope of coverage that MSI was obligated to provide.

     MSI argues that the Court’s decision was in error, and it

re-raises its prior objection to Pilkington’s implied covenant

claim by once again arguing that the conduct on which the claim

is based relates to negotiations over the Endorsement, not

performance under the Policy.      Additionally, although it cites

to no authority in support, MSI adds an argument that allowing

Pilkington’s implied covenant claim “would create an end-run

around the exacting requirements for reforming a written

agreement.”    (MSI’s Mem. of L. in Supp. Mot. to Dismiss at 2,

ECF No. 77.)    The Court disagrees.

     First, Pilkington’s implied covenant claim is a stand-alone

claim: it seeks damages of its own accord, not reformation of

the Policy.    (Am. Compl. ¶ 135; id. at 39.)

     Second, none of MSI’s arguments or the case law it cites

establish that an implied covenant claim is improper under the

facts asserted here.    Drawing all reasonable inferences in

Pilkington’s favor, the AC alleges that MSI was obligated to


                                   31
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 32 of 41



indemnify Pilkington for losses caused by certain windstorms,

but instead of fulfilling that promise in good faith, MSI

tricked Aon and Pilkington into substantially eliminating that

benefit, thereby reducing MSI’s obligation to indemnify.          This

plausibly alleges a breach of the implied covenant. See Aventine

Inv. Mgmt., Inc. v. Canadian Imperial Bank of Commerce, 265

A.D.2d 513, 514 (2d Dep’t 1999) (“For a complaint to state a

cause of action alleging breach of an implied covenant of good

faith and fair dealing, the plaintiff must allege facts which

tend to show that the defendant sought to prevent performance of

the contract or to withhold its benefits from the plaintiff.”);

see also Chase Manhattan Bank, N.A. v. Keystone Distribs. Inc.,

873 F. Supp. 808, 815–16 (S.D.N.Y. 1994).

     The November Email further demonstrates that MSI’s conduct

with respect to the Endorsement was undertaken “in the course of

performance,” 511 W., 773 N.E.2d at 500, and not, as MSI argues,

simply during negotiations over a modification to the Policy.

In the November Email, Tanaka tells Perry that the Endorsement’s

policy changes would be retroactively applied to April 1, 2015,

thereby reducing not simply MSI’s indemnification obligations

going forward, but its earlier obligations as well.          (Nov. 24,

2015 email from MSI to Aon, Ex. 9 to Am. Compl., ECF No. 73-9.)

This cuts to the very heart of MSI’s performance.         Indeed,

Tanaka even ends his email by informing Perry that “this change


                                   32
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 33 of 41



will not affect the recent claim.”       (Id.)   And, as discussed

above, the context of MSI’s request and the communications

between Aon and MSI related to it, gives rise to the inference

that the Endorsement was less of a negotiation than of two

parties working together to fix certain clerical errors.

     Finally, as discussed above, the AC plausibly alleges that

MSI’s actions exhibited an intent to harm the party on the other

side of its contract or, at the very least, a reckless disregard

of the harm Pilkington would incur.       This alone implies bad

faith by MSI which would allow the implied covenant claim to

withstand a motion to dismiss brought under Rule 12(b)(6). See

In re LIBOR, 27 F. Supp. 3d at 482–83; In re LIBOR-Based Fin.

Instruments Antitrust Litig., 962 F. Supp. 2d 606, 632–34

(S.D.N.Y. 2013).   Pilkington’s breach of the implied covenant

claim survives.

          D.   Breach of Contract

     “An action may be brought for a reformation of a contract,

and for a recovery at the same time upon the contract when

reformed.” Maher v. Hibernia Ins. Co., 67 N.Y. 283, 292 (1876).

The AC’s breach of contract claim survives because, as discussed

above, Pilkington’s reformation of contract claim survives. Cf.

Pilkington, 420 F. Supp. 3d at 151–52.




                                   33
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 34 of 41



           E.   Declaratory Relief

     A declaratory judgment claim may be brought where “the

judgment will serve a useful purpose in clarifying and settling

the legal relations in issue” or “will terminate and afford

relief from the uncertainty, insecurity, and controversy giving

rise to the proceeding.” Bristol-Myers Squibb Co. v. SR Int’l

Bus. Ins. Co., 354 F. Supp. 2d 499, 506 (S.D.N.Y. 2005)

(quotation marks omitted).     The AC’s declaratory judgment claim

survives because an actual case or controversy exists such that

declaratory judgment may serve a useful purpose. See Pilkington,

420 F. Supp. 3d at 152.

     IV.   Aon’s Motion to Dismiss

     The AC asserts five claims against Aon for breach of

contract, intentional misrepresentation, negligence, negligent

misrepresentation, and breach of fiduciary duty.         Aon moves to

dismiss only the intentional misrepresentation claim.

           A.   Conflicts of Law

     As before, Aon and Pilkington agree that a conflicts of law

analysis is not necessary at this time.       (Aon’s Mem. of L. in

Supp. Mot. to Dismiss at 7 n.3, ECF No. 82; Pilkington’s Mem. of

L. in Opp’n Mot. to Dismiss at 10 n.6, ECF No. 87.)          “If no

actual conflict exists, and if New York is among the relevant

jurisdictions, the court may simply apply New York law.” Licci




                                   34
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 35 of 41



ex rel. Licci v. Leb. Can. Bank, SAL, 672 F.3d 155, 157 (2d Cir.

2012).   The Court applies New York law to Aon’s motion.

           B.   Intentional Misrepresentation

                 1.   Sufficiency of the Claim

     Under New York law, “a claim for intentional

misrepresentation . . . is identical to a claim for fraud.”

Assoun v. Assoun, No. 14 Civ. 1368 (PAC), 2015 WL 110106, at *5

(S.D.N.Y. Jan. 7, 2015) (collecting cases).        “[F]raud requires

proof of (1) a material misrepresentation or omission of a fact,

(2) knowledge of that fact’s falsity, (3) an intent to induce

reliance, (4) justifiable reliance by the plaintiff, and (5)

damages.” Loreley Fin., 797 F.3d at 170.        Where a plaintiff

alleges fraudulent concealment, it must specify “(1) what the

omissions were; (2) the person responsible for the failure to

disclose; (3) the context of the omissions and the manner in

which they misled the plaintiff, and (4) what defendant obtained

through the fraud.” Malmsteen v. Berdon, LLP, 477 F. Supp. 2d

655, 664 (S.D.N.Y. 2007).

     As discussed above, the scienter element requires

particularized allegations which give rise to a strong inference

of fraudulent intent. In re Carter-Wallace, 220 F.3d at 39.             In

addition to allegations of motive and opportunity, such a

showing may be made by alleging strong circumstantial evidence

of conscious misbehavior or recklessness, “which is[,] at the


                                   35
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 36 of 41



least, conduct which is highly unreasonable and which represents

an extreme departure from the standards of ordinary care to the

extent that the danger was either known to the defendant or so

obvious that the defendant must have been aware of it.” Id. at

39–40 (internal quotation marks omitted).        Recklessness is

typically established where a plaintiff “specifically allege[s]

defendants’ knowledge of facts or access to information

contradicting their public statements.” Novak v. Kasaks, 216

F.3d 300, 308 (2d Cir. 2000).

     Pilkington argues that Perry’s statement to Feltman in

January 2016, that the Endorsement revised only limit and

sublimit valuations, constitutes an actionable intentional

misrepresentation because Perry had formed the understanding

that the Endorsement also revised the Windstorm Sublimit to

apply to certain hazard wind zones.       (Am. Compl. ¶¶ 75, 83–86.)

Aon argues that these allegations do not give rise to a strong

inference of fraudulent intent.      The Court agrees with Aon.

     First, Pilkington’s opening argument that Aon improperly

seeks reconsideration of an issue the Court already decided is

without merit.   The MTD Order dismissed both of Pilkington’s

misrepresentation-based claims because the allegations

supporting the claims failed to meet the requirements of Rule

9(b)—the Court did not examine whether the OC’s allegations of

intent to defraud, standing alone, satisfied Rules 12(b)(6) and


                                   36
        Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 37 of 41



9(b).     Aon’s instant motion is not a motion for reconsideration

at all, and the Court will not apply that standard here.

     Second, reading the AC in its entirety, as the Court must,

see Loreley Fin., 797 F.3d at 177 (“In determining whether th[e]

strength-of-inference requirement is met, we consider the

complaint in its entirety and take into account plausible

opposing inferences.”) (alteration and internal quotation marks

omitted), Aon’s statement in the January Email, which qualified

Pilkington’s consent based on the same mistaken understanding

that Aon conveyed to Pilkington, gives rise to the strong

opposing inference that Aon had no intention of defrauding

Pilkington out of any benefit afforded by the Policy’s original

windstorm sublimit. See, e.g., Deutsch v. JPMorgan Chase & Co.,

No. 18 Civ. 11655 (VSB), 2019 WL 4805689, at *11 (S.D.N.Y. Sept.

30, 2019) (holding allegation that a defendant subsequently

honored a promise that he had earlier made precluded the

inference that the defendant had fraudulent intent when he made

the promise); B & M Linen, Corp. v. Kannegiesser, USA, Corp.,

679 F. Supp. 2d 474, 483 (S.D.N.Y. 2010) (stating conflicting

allegation “creates an inference that fraudulent intent is

lacking”) (emphasis in original).          Indeed, the gravamen of the

AC is that Aon did not understand that the Windstorm Sublimit

changed in a detrimental way.         Pilkington’s conclusory assertion

to the contrary, (Am. Compl. ¶¶ 105, 152), does not suffice to


                                      37
       Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 38 of 41



plausibly plead otherwise. See Lynch, 952 F.3d at 75

(“[A]llegations that are ‘conclusory’ are ‘not entitled to be

assumed true[.]’”); see also Spinnato v. Unity of Omaha Life

Ins. Co., 322 F. Supp. 3d 377, 402 (E.D.N.Y. 2018) (holding

insured’s fraud allegations were legally insufficient to

establish scienter).

       Finally, the Court is not persuaded that Aon’s actions

demonstrate motive and opportunity, or constitute recklessness

in the form of highly unreasonable conduct or an extreme

departure from the standards of ordinary care, on the theory

that the danger of substantial harm to Pilkington was either

known to Aon or so obvious that Aon must have been aware of it.

Here, the AC specifically alleges that Pilkington relied on Aon

for advice and guidance, and Aon “exercise[d] its judgment about

what information to relay to Pilkington.”          (Am. Compl. ¶¶ 26,

28.)    Accordingly, Aon’s decision to summarize the Endorsement’s

changes and omit the fact that the wording of the Windstorm

Sublimit was altered when—as Pilkington’s own pleading makes

clear—Aon did not believe the changes materially impacted

anything other than valuation, does not constitute highly

unreasonable conduct.      Nor does it constitute an extreme

departure from the standards of ordinary care where—as the AC

makes clear—the true effect of the revised wording was not known

to Aon and it was not so obvious that Aon should have been aware


                                     38
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 39 of 41



of it.   Indeed, before discussing the Endorsement with

Pilkington, Aon first took the prudent step of confirming its

mistaken understanding with MSI.        The fact that Aon did not do

more does not imply fraudulent intent where MSI did not correct

or contradict Aon’s mistaken understanding.

     At bottom, Pilkington’s allegations against Aon are

grounded in negligence: that Pilkington trusted Aon to handle

its insurance needs but Aon carelessly allowed it to be the

victim of a fraud perpetrated by MSI.       The fact that Aon

understood that changes to a sublimit’s wording could have

profound consequences, (Am. Compl. ¶ 103), is not enough to

establish that Aon’s false statement to Pilkington was

intentional where Aon was empowered by Pilkington to exercise

its judgment about what information to relay, (id. ¶ 28), and

Aon believed the Endorsement only changed valuations—which is

what it told Pilkington—because of misrepresented information

that Aon received from MSI, (id. ¶¶ 98–100).        Accordingly, the

AC fails to plead a factual basis which gives rise to a strong

inference of fraudulent intent by Aon, and Pilkington’s

intentional misrepresentation claim must be dismissed.

                2.   Leave to Amend

     As discussed above, although leave to amend generally

should be freely given, “a district court has discretion to deny

it for good reason, including futility, bad faith, undue delay,


                                   39
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 40 of 41



or undue prejudice to the opposing party.” Eastman Kodak Co. v.

Henry Bath LLC, 936 F.3d 86, 98 (2d Cir. 2019) (internal

quotation marks omitted).

     Pilkington has requested leave to amend.         The Court will

not grant it at this time.

     First, Pilkington has already had an opportunity to amend

its pleading to satisfy Rule 9(b).       Indeed, the Court granted

Pilkington’s prior request well after Aon and MSI had thoroughly

deconstructed the OC and pinpointed its flaws.         Further, the MTD

Order provided a comprehensive analysis of the merits of the

parties’ arguments, including the elements that Pilkington is

required to satisfy to adequately allege scienter.         Pilkington

has already had a full opportunity to cure its Rule 9(b)

pleading deficiencies.

     Second, even if the Court were inclined to grant

Pilkington’s request, leave to amend would be futile because the

additional allegations that Pilkington proposes are nothing more

than additional detail to its prior insufficient claim.          (See

Decl. of Seth A. Tucker (Jan. 15, 2020), ECF No. 88; see also

Oral Arg. Tr. at 21:7–25 (Mar. 16, 2020), ECF No. 105 (counsel

stating Pilkington does not “have the basis for new

allegations”).)




                                   40
     Case 1:18-cv-08152-JFK Document 108 Filed 05/18/20 Page 41 of 41



     V.   Conclusion

     For the reasons set forth above, MSI’s motion to dismiss

the Amended Complaint in its entirety is DENIED.         Aon’s motion

to dismiss Count VII (intentional misrepresentation) is GRANTED.

     It is FURTHER ORDERED that the stay on discovery imposed by

the Court’s January 29, 2019 Order (ECF No. 53) is LIFTED.              The

parties are directed to (1) proceed to discovery under the

supervision of Magistrate Judge Fox; (2) join any additional

parties by no later than June 15, 2020; and (3) confer and file

a joint-proposed case management order by no later than June 22,

2020, which is to contain an agreed upon cutoff date for

discovery.    If no agreed upon cutoff date is fixed, the Court

will impose one.

     The Clerk of Court is directed to terminate the motions

docketed at ECF Nos. 76 and 81.

SO ORDERED.

Dated:     New York, New York
           May 18, 2020
                                        /fa~:n~
                                          United States District Judge




                                   41
